[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Date of Sentence          16 September 1994 Date of Application       16 October   1994 Date Application Filed    17 October   1994 Date of Decision          27 June      1995
Application for review of sentence imposed by the Superior Court, Judicial District of Danbury, at Danbury.
Peter V. Berg, Esq., for the Petitioner.
Catherine Brannelly, Esq., for the State.
BY THE DIVISION
After a jury trial the Petitioner was convicted of Risk of Injury in violation of Conn. Gen. Stat. § 53-20, possession of marijuana, in violation of Conn. Gen. Stat. § 21a-179(b) and possession of drug paraphernalia, in violation of Conn. Gen. Stat. § 21a-267.
The trial court imposed a total effective sentence of 6 years suspended after 3 years with 3 years probation.
The facts show that the Petitioner's ex-wife complained to the police that when their daughters visited their father they observed both cocaine and marijuana in the home. Based upon a search and seizure warrant that was executed, drugs were found in the home. Counsel for the Petitioner wanted this panel to reduce the sentence to time served as he felt this was a family matter. It was argued that the court failed CT Page 8659 to take into consideration the favorable comments in the P.S.I. on behalf of the Petitioner and counsel noted his client sought professional help.
The State felt that the sentence should be increased or at minimum examined by the Panel. The remarks of the court show that it took into consideration the petitioner's substantial criminal record that was both in Federal and State courts. The court admonished the Petitioner in his role as father to his children in that he exposed the children to his use of drugs rather than protecting them from drug use.
On reviewing the sentence pursuant to the standard of review set out in P.B. § 942, the Division concludes that the sentence imposed is reasonable and appropriate.
The sentence is AFFIRMED.
BY THE PANEL
Norko, J.
Purtill, J.
Stanley, J.
Norko, J., Purtill, J. and Stanley, J. participated in this decision.